Title: To George Washington from the Board of War, 8 August 1780
From: Board of War
To: Washington, George


					
						Sir
						War Office [Philadelphia] Augt 8. 1780
					
					The Board have been honoured with your Letter of the 3d inst. We are taking every Measure in our Power to procure Shot & Shells & shall provide the greatest Quantity our Means will enable us. We agree with your Excellency in the Expediency & Propriety of looking forward to another Campaign in all Supplies necessary for the Army. Nothing shall

be wanting on our Parts but we fear the public Finances will as here to fore narrow all our Plans & Endeavors. We shall lay before Congress our Opinion of the Necessity of purchasing the Powder at Boston & when enabled to pay for it will chearfully direct the Purchase. We asked some time ago for a Sum of Money to purchase Powder, but Congress did not comply with our Request. We will however make a second Application on the Subject. Great Expectations are formed on the Stores said to be on their Way from Europe & we hope there may not be proportionate Dissappointments.
					We are extremely uneasy on the Score of Cloathing for the Troops. In Consequence of your Excellency’s Letter of the 20th of June last complaining of the Want of Linnen we reported to Congress that twenty thousand Pounds Sterlg in Bills of Exchange should be put in our Hands for the purpose of buying Linnen for Shirts & Overalls. We obtained the Bills & immediately sent to our Agents to make the Purchases, but have heard Nothing from them on the Subject. We fear the Bills have a dull Sale & therefore that the Agents have not been successful. We will communicate your Excellency the first good Intelligence we have relative to this expected Supply which we thought would keep the Troops in some Degree comfortable ’till the Arrival of the European Cloathing. We have the Honour to be with the highest respect & Esteem Your very obedt Servants
					
						Richard PetersBy Order
					
				